Title: To James Madison from Frederick Dalcho, 13 August 1819
From: Dalcho, Frederick
To: Madison, James


Sir.Charleston, So. Ca. Augt. 13. 1819
The Subscription paper which I have the honor to enclose to you, will inform you of a work which I have just prepared for the Press. Although it is in the Printers hands, some little chasms yet remain to be filled.
The succession of American Bishops, with the circumstances attendant on their Consecration, are interesting & useful articles of information to Episcopalians, & hereafter, perhaps, may be so to the general Historian of our Country. It is therefore of some importance in a work on the Church to give a list of our Prelates. I have, however, failed in obtaining the necessary information of your distinguished relative, Bishop Madison. May I take the liberty, Sir, respectfully to ask of you the favour, to procure for me a copy of Bishop Madison’s Letters of Consecration in England? By some unaccountable omission, they have not been made a matter of record in the General Convention of our Church; & my friend Bishop White informs me that, the information, most probably, can only be procured through you.
Should you favour me with a copy of this Instrument, which consists of but a few lines; I will, after copying from it the information I want, transmit it to Dr. White, of Philadelphia, the Presiding Bishop in the Protestant Episcopal Church in the U. S.
I hope, Sir, you will pardon the liberty I have taken in addressing you, & that you will believe me to be With sentiments of High Regard, your Obed. Serv
Fredk. Dalcho.
